United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2927
                        ___________________________

                                  Leticia Sanders

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

Cleary Chapman, Cpl., in his individual and official capacity as a Trooper for the
Arkansas State Police (originally named as Chary Chapman); Erica Shelby, in her
   individual and official capacity as a Trooper for the Arkansas State Police

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                           Submitted: March 10, 2020
                            Filed: March 13, 2020
                                [Unpublished]
                                ____________

Before GRUENDER, BEAM, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.
       Leticia Sanders appeals following the district court’s1 adverse entry of
judgment on a jury verdict in her 42 U.S.C. § 1983 action. Having carefully reviewed
the parties’ submissions and the record before us on appeal, we conclude that
Sanders’s claims are not susceptible to meaningful review because she failed to
provide a transcript of the trial proceedings. See Fed. R. App. P. 10(b)(1) (discussing
appellant’s duty to order transcript); Schmid v. United Bhd. of Carpenters & Joiners
of Am., 827 F.2d 384, 385-86 (8th Cir. 1987) (per curiam) (where pro se appellant
did not order trial transcript, appellate court could not review claims of evidentiary
error, judicial bias, or insufficiency of evidence). Accordingly, we affirm the
judgment of the district court. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable James M. Moody Jr., United States District Judge for the
Eastern District of Arkansas.


                                         -2-